Citation Nr: 0816174	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-39 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Alabama State Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel  


INTRODUCTION

The veteran had active military service from November 1966 to 
August 1975.  

This appeal to the Board of Veterans Appeals (Board) is from 
a February 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which, in relevant part, denied the veteran's claims for 
service connection for low back and right knee disorders.

As support for his claims, the veteran testified at a video-
conference hearing in February 2008 before the undersigned 
Veterans Law Judge (VLJ) of the Board.  During the hearing he 
submitted additional evidence, some duplicative of evidence 
already on file, but other records that were not, and he 
waived his right to have the RO initially consider the 
evidence not already on file.  See 38 C.F.R. §§ 20.800, 
20.1304(a) (2007).


FINDINGS OF FACT

1.  The veteran sustained an acute and transitory low back 
strain while in the military; that injury did not result in 
chronic residual disability; the competent medical evidence 
of record indicates his current low back disorder is 
unrelated.

2.  The competent medical evidence of record also indicates 
the veteran sustained acute and transitory right knee injury 
during service that resolved without chronic residual 
disability; the degenerative joint disease (i.e., arthritis) 
he developed in this knee many years after service and the 
surgery he underwent for a total knee replacement are 
unrelated to that injury in service.




CONCLUSIONS OF LAW

1.  The veteran's current low back disorder was not incurred 
in or aggravated by his military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  The veteran's current right knee disorder was not 
incurred in or aggravated by his military service, and 
degenerative joint disease in this knee also may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq (West 2002 and Supp. 2007).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The duty to notify was 
accomplished by way of a VCAA letter from the RO to the 
veteran dated in November 2004.  The RO issued that letter 
before initially adjudicating his claims in the February 2005 
decision on appeal.  That November 2004 letter effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by informing the veteran of any information and 
evidence not of record:  (1) that is necessary to 
substantiate his claims; (2) that VA will seek to provide; 
(3) that he is expected to provide; and (4) asking that he 
provide any evidence in his possession pertaining to the 
claims.
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  



It equally deserves mentioning that a more recent March 2006 
letter from the RO further advised the veteran that a 
downstream disability rating and an effective date will be 
assigned if service connection is granted.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  And after 
providing that additional VCAA notice, the RO subsequently 
went back and readjudicated his claims in the July 2007 
supplemental statement of the case (SSOC) - including 
addressing any additional evidence received in response to 
that additional notice.  This is important to point out 
because the Federal Circuit Court and Veterans Claims Court 
have recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  So the timing defect in the notice has been 
rectified.  It follows that a prejudicial error analysis by 
way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
is simply not warranted here.

Furthermore, to the extent it could be argued that there was 
a timing error, overall, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

And as for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA medical records, and 
obtained reports for VA compensation examinations in June 
2004 and June 2007.  Therefore, the Board is satisfied the RO 
has made reasonable efforts to obtain any identified medical 
records.  

According to McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in a disability compensation (service-connection) claim, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service 
connected disability; but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  See 
also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Here, though, simply stated, the standards of McLendon are 
not met.  There is sufficient evidence already on file to 
fairly decide the veteran's claims, such that another VA 
examination would serve no constructive purpose.  See, e.g., 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  The Board readily 
acknowledges he has current low back and right knee 
disorders, as this much is clearly evident.  However, there 
is insufficient evidence suggesting an etiological link 
(i.e., a nexus) between these current disorders and his 
military service, including any injuries he sustained while 
in the military.  The rather recent June 2007 VA compensation 
examination addressed this determinative issue of etiology, 
and the medical nexus opinions obtained from that evaluation 
unfortunately were unfavorable to the veteran's service-
connection claims.  The additional evidence he submitted 
during his recent February 2008 hearing included duplicate 
service medical records, so evidence already considered, and 
the other evidence he submitted - which has not been 
previously considered, merely reiterates he has current 
disability referable to his low back in particular, a point, 
as mentioned, that already has been readily conceded.  There 
is no express or implied mention in this additional evidence 
of a correlation between this current disability and his 
military service, again, including to any injuries he 
sustained while in the military.



So there is more than enough competent medical evidence in 
the record to decide these service-connection claims.  The 
Board finds no basis for requesting another VA examination 
and opinion.  Therefore, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 and Supp. 2007); 
38 C.F.R. § 3.303(a).  In addition, certain chronic diseases 
such as arthritis may be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10 
percent within one year of discharge from service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996).

Service connection also may be established when the evidence, 
regardless of its date, shows a veteran had a chronic 
condition in service, or during an applicable presumptive 
period, and still has the condition.  38 C.F.R. § 3.303(b).  
See also 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  This evidence must be medical unless 
it relates to a condition as to which lay observation is 
competent.  For the showing of chronic disease in service (or 
within a presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  

If the chronicity provision is not applicable, a claim may 
still be established if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  

Analysis of the Claim for Service Connection for a Low Back 
Disorder

The veteran attributes his current low back disorder to an 
injury he sustained during service while playing football, 
and to a subsequent injury also during service while playing 
basketball.  See his November 2003 statement in support of 
claim (VA Form 21-4138) and the transcript of his February 
2008 video conference hearing testimony before the Board at 
pages 4-7.

As mentioned, the first and perhaps most fundamental 
requirement for any service connection claim is proof of the 
existence of a current disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  In the absence of proof of a 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  The June 2004 and June 2007 VA examiners diagnosed 
the veteran with lumbar strain with mild degenerative 
changes.  More recent records submitted during his video-
conference hearing, dated in January and February 2008 from 
private doctors, including the results of a magnetic 
resonance imaging (MRI), confirm he has lumbar foraminal 
stenosis, lumbar radiculopathy, and lumbar low back pain.  
Indeed, according to the results of the MRI, he has advanced 
degenerative disc disease at L5-S1; asymmetrical protrusion 
of spur into the lateral recess and inferior aspect of the 
foramen on the left, with some impingement on the S1 nerve 
root on the left; and minimal lower lumbar scoliosis with 
convexity to the left.



So as already conceded, there is no disputing the veteran has 
a current low back disorder.  Consequently, the determinative 
issue is whether this condition is somehow attributable to 
his military service - and, in particular, to the injuries 
he mentions.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

There is competent medical evidence of record discounting any 
notion that the veteran's current low back disorder is 
related to or dates back to his military service.  Boyer, 210 
F.3d at 1353; Maggitt v. West, 202 F.3d at 1375.  
Specifically, the June 2007 VA examiner determined it is less 
likely than not the current low back disorder is due to 
injury to the veteran's lower back during his military 
service.  This opinion is entitled to a lot of probative 
weight because it is based on a personal examination of the 
veteran and independent review of the record.  It therefore 
has the proper factual foundation.  See Elkins v. Brown, 
5 Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 
(1995); and Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

There is also a July 2001 VA treatment record showing the 
veteran complaining of low back pain after falling out of a 
swing, an intercurrent injury that occurred long after his 
military service ended.  And although he steadfastly 
maintained during his February 2008 video-conference hearing 
that he had experienced chronic low back pain since his 
injuries in service, so even well before that additional low 
back injury after service, the fact remains that none of the 
medical evidence discussing the extent of his current low 
back disability - including the additional medical evidence 
he submitted during his hearing, in any way attributes his 
current low back disability to the injuries he sustained in 
the military.  And this is true even were the Board to 
assume, for the sake of argument, that he did indeed have low 
back symptoms even before that intercurrent injury since 
service.

Although the veteran's service medical records (SMRs) confirm 
he hurt his back on a couple of occasions during service in 
the manner alleged - while playing football and basketball, 
the records from service do not also indicate those injuries 
resulted in chronic residual disability.  In August 1970, he 
was treated and hospitalized at the US Army hospital for a 
military football game injury, but without any sign of 
followup, further complaints or treatment.  This injury 
appears to have been an acute problem that resolved.  In 
fact, he reported during his military separation examination 
in May 1975 that he did not have recurrent back pain, and 
there was no other back problem noted at that time.  He 
injured his back again in July 1975 by falling in a 
basketball game and received treatment that month for 
low back pain.  But his back pain again apparently resolved 
as there are no SMRs referring to further complaint or 
treatment for back problems throughout the remainder of his 
service, up to and including his discharge in August 1975.

Indeed, there were no further documented complaints of or 
treatment for any back problems until 2001, so some 16 years 
after the veteran's military service ended.  See Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(indicating it is appropriate to consider the veteran's 
entire medical history, including a lengthy period of absence 
of relevant complaints).  It therefore must be concluded that 
the low back pain from the injuries in service was acute and 
transitory and resolved prior to his discharge without 
resultant chronic residual disability.  His SMRs, as a whole, 
provide evidence against a finding of a chronic low back 
condition in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. 494-97.  

Further, there is also no alternative basis for establishing 
the required nexus in the form of evidence of continuity of 
symptomatology after service.  See 38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-497.  It is acknowledged that the 
veteran, through his personal statements, and especially his 
testimony during his February 2008 video-conference hearing, 
has asserted experiencing a continuity of pain symptoms since 
his back injury during service in July 1975.  It is also 
noted that he claims that July 1975 back problem was a re-
injury of a previous back injury in August 1970.  His ex-wife 
provided a supporting lay statement in February 2008 further 
attesting to that August 1970 low back injury and the 
treatment he received in the immediate aftermath of it.  But 
the Board is not disputing that he sustained those injuries 
in service, because they are well documented in the record, 
so that much has been conceded.  Rather, the Board is looking 
for a means to connect the current low back disability to 
those acknowledged injuries in service.  And it is in this 
specific respect that the claim is deficient.

The additional medical evidence the veteran recently 
submitted during his 
February 2008 video-conference hearing includes a statement 
dated that same month from T.R., M.D., a physician who saw 
the veteran on referral for chronic lumbar low back pain with 
radiation of this pain into his left lower extremity, more so 
than his right.  The reported history of this illness 
indicated "[t]his has been going on now for a number of 
years."  There had not been any recent injury or trauma.  
But in LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the 
Court indicated that "a bare transcription of a lay history 
is not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional".  That is to say, as the Court further 
explained in LeShore, "[e]vidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence....'"  Despite the 
veteran's reported history of having experienced the low back 
problems mentioned "...for a number of years," even if indeed 
true, Dr. T.R. did not offer any personal medical comment or 
opinion suggesting the veteran's current low back symptoms 
(pain and radiculopathy, etc.) necessarily dated back to his 
military service.  In other words, Dr. T.R. merely reporting 
what the veteran had told him concerning the history of his 
low back symptoms was not tantamount to actually providing 
the required medical nexus opinion linking those symptoms to 
his military service - and, in particular, to the two 
documented injuries in service.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.

Here, though, there was no "favorable" medical opinion from 
Dr. T.R. because he did not personally comment on the 
etiology of the veteran's current low back disorder in terms 
of whether it is attributable to the injuries he sustained in 
service.  And absent this type of favorable comment, there is 
no basis for linking the current low back disability to the 
veteran's military service.  As a layman, the veteran 
(and for that matter his ex-wife) does not have the necessary 
medical training and expertise to provide a probative, 
persuasive opinion on a medical matter such as the cause of 
his low back disorder.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  See, too, 38 C.F.R. § 
3.159(a)(2).  Thus, his unsubstantiated personal opinion is 
not a sufficient basis for granting service connection, 
especially considering the VA compensation examiner's opinion 
to the contrary.  Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a low back 
disorder, so there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis of the Claim for Service Connection for a Right Knee 
Disorder

The veteran also attributes his current right knee disorder 
to injuries he sustained while in the military, including 
during the August 1970 football game when he injured his 
back, to falling off a box and down stairs in 1974, and to a 
skiing injury.  See his November 2003 claim, October 2004 
statement in support of his claim (VA Form 21-4138), and 
February 2008 hearing testimony at page 13.



Just as in the case of his claim for a low back disorder, 
there is no disputing the veteran has a right knee disorder.  
This is evident from the diagnosis of degenerative joint 
disease (i.e., arthritis) and the fact that he had surgery in 
March 2004 for a total knee replacement.  See December 2002 
and August 2003 VA outpatient treatment records and the 
reports of his June 2004 and June 2007 VA examinations.  So 
current right knee disability is conceded.  Boyer, 210 F.3d 
at 1353; Brammer, 3 Vet. App. at 225.  Consequently, the 
determinative issue is whether this current disability is 
somehow attributable to his military service - and, in 
particular, to the injuries he mentions.  See Watson, 4 Vet. 
App. at 314.

There is competent medical evidence of record discounting any 
notion that the veteran's current right knee disorder is 
related to or dates back to his military service.  Boyer, 210 
F.3d at 1353; Maggitt, 202 F.3d at 1375.  Specifically, 
the June 2007 VA examiner determined it is less likely than 
not the veteran's current right knee disorder is due to any 
right knee injury and resulting treatment in service.  This 
opinion is entitled to a lot of probative weight because it 
is based on a personal examination of the veteran and 
independent review of the record.  It therefore has the 
proper factual foundation.  See Elkins, 5 Vet. App. at 478; 
Owens, 7 Vet. App. at 429; and Swann, 5 Vet. App. at 233.  

Although the veteran's service medical records (SMRs) confirm 
he hurt his right knee on one occasion during service, the 
records do not reflect a chronic right knee condition in 
service.  Specifically, his SMRs show he twisted his 
right knee in December 1974 while getting off boxes, causing 
a possible medial meniscus tear, and so his leg was placed in 
a cast.  But later that month, it was noted he had a medial 
collateral ligament (MCL) sprain that was "resolving."  
Moreover, when his cast was removed in January 1975, the 
evaluating physician noted the veteran's right knee had "no 
abnormalities."  And his military separation examination in 
May 1975 also did not detect any right knee problems.  In 
short, it must be concluded that the December 1975 right knee 
injury was acute and transitory and resolved prior to 
discharge without resulting chronic residual disability.  The 
veteran's SMRs, as a whole, provide evidence against a 
finding for a chronic right knee condition in service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.

Further, there also is no alternative basis for establishing 
the required nexus linking any current right knee disorder to 
the veteran's military service, and in particular, to his 
documented injury in service.  It is acknowledged that the 
veteran through his personal statements, and especially his 
testimony during his February 2008 video-conference hearing, 
has asserted a continuity of pain symptoms since his right 
knee injury in service, even allegedly requiring him to wear 
a knee brace for support.  But he also acknowledged in his 
hearing testimony that he had arthritis in both knees - not 
just in his right knee in particular, prior to his total 
right knee replacement.  So the arthritis did not just 
involve the knee that was injured during service, thereby in 
turn suggesting the arthritis is unrelated to that trauma, 
especially considering the June 2007 VA compensation 
examiner's opinion of no correlation between any current 
right knee disorder, including arthritis, and injury to this 
knee during the veteran's military service.

There simply is no medical evidence currently on file 
providing this necessary etiological link between the current 
right knee problems and the veteran's military service - 
again, to include any injury he sustained.  And just as in 
the case of his claim for a low back disorder, as a layman, 
he cannot establish this necessary link himself.  See again 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  See, too, 38 C.F.R. § 3.159(a)(2).  
Thus, his unsubstantiated personal opinion is not a 
sufficient basis for granting service connection, especially 
given the June 2007 VA compensation examiner's unfavorable 
medical opinion.  Barr, 21 Vet. App. at 310; Jandreau, 492 
F.3d at1377.  



After his right knee injury in December 1974 and follow-up 
treatment through January 1975, there is no further 
documented history of complaint, treatment, or diagnosis of 
right knee disability either in service or during the many 
years since until nearly a quarter century later.  Such a 
lengthy lapse of documented complaint or treatment after 
service is a factor for consideration in determining whether 
any current disability relates back to service.  See Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating it 
is appropriate to consider the veteran's entire medical 
history, including a lengthy period of absence of relevant 
complaints.)

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for a right knee 
disorder, so there is no reasonable doubt to resolve in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a low back disorder is denied.

Service connection for a right knee disorder is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


